IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,745


EX PARTE ALEX BALDOMINO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004-405,890-A IN THE 364TH  DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated assault
and sentenced to twenty-five years' imprisonment.  The Seventh Court of Appeals affirmed his
conviction. Baldomino v. State, No. 07-05-0286-CR (Tex. App-Amarillo, delivered September 11,
2006).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se. We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his
right to petition for discretionary review pro se.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Seventh Court of Appeals in Cause No. 07-05-0286-CR that affirmed his conviction in Case No.
2004-405,890 from the 364th Judicial District Court of Lubbock County.  Applicant shall file his
petition for discretionary review with the Seventh Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: August 22, 2007
Do not publish